EXHIBIT 10.1

AMERICAN CAPITAL STRATEGIES, LTD.

DISINTERESTED DIRECTOR RETENTION PLAN

1. Definitions. In this Plan, except where the context otherwise indicates, the
following definitions shall apply:

1.1. “1940 Act” means the Investment Company Act of 1940, as amended.

1.2. “Account” means a separate bookkeeping account maintained on behalf of each
Participant. The value of a Participant’s Account as of any date shall equal the
product of (a) the Annual Board Fee in effect for such Participant as of such
date, and (b) the sum of (i) a whole number equal to the number of full Years of
Service accrued by such Participant as of such date, and (ii) one (1) if such
date is not the Commencement Date or an anniversary thereof. No interest or
other earnings shall be credited to Accounts under the Plan.

1.3. “Affiliate” means any corporation, partnership, business trust, limited
liability company or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is owned by the Company, either directly or through one or
more other Affiliates.

1.4. “Annual Board Fee” means for a Participant the annual board retainer fee as
in effect on such Participant’s Payment Event Date, and shall not include fees
paid for meeting attendance or any additional retainers such as those paid to
chairs of Board committees or to the lead director.

1.5. “Board” means the Board of Directors of the Company.

1.6. “Change of Control” means a change in ownership or effective control
(within the meaning of Section 409A of the Code) of the Company.

1.7. “Code” means the Internal Revenue Code of 1986, as amended.

1.8. “Committee” means the committee appointed by the Board to administer this
Plan. Unless otherwise determined by the Board, the Compensation and Corporate
Governance Committee of the Board shall be the Committee.



--------------------------------------------------------------------------------

1.9. “Commencement Date” means the date on which an individual becomes an
Eligible Individual.

1.10. “Company” means American Capital Strategies, Ltd., a Delaware corporation,
and any successor thereto.

1.11. “Director” means a member of the Board.

1.12. “Disabled” means “disabled” within the meaning of Section 409A of the
Code.

1.13. “Effective Date” means July 27, 2006.

1.14. “Eligible Individual” means any Director of the Company who is not
“interested” as defined in the 1940 Act.

1.15. “Participant” means an Eligible Individual who has satisfied the
requirements of Section 4 hereof.

1.16. “Payment Event Date” means for a Participant the earliest to occur of
(a) the date of such Participant’s Separation from Service, (b) the date of such
Participant becoming Disabled, (c) the date of such Participant’s death, or
(d) the date of a Change of Control.

1.17. “Plan” means this American Capital Strategies, Ltd. Disinterested Director
Retention Plan, as amended from time to time.

1.18. “Separation from Service” means a “separation from service” within the
meaning of Section 409A of the Code.

1.19. “Year of Service” means for a Participant each one-year period commencing
on a Participant’s Commencement Date or anniversary thereof during which such
Participant continues to be an Eligible Individual.

2. Purpose. The Plan is intended to assist the Company in attracting and
retaining Eligible Individuals of outstanding ability.

3. Administration. The Committee shall administer the Plan. Subject to the
provisions of the Plan, the Committee shall have plenary authority and
discretion to construe and interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan and to make all other determinations
deemed necessary or advisable for the administration of the Plan. The
determinations of the Committee on the matters referred to in this Section 3
shall be binding and final.



--------------------------------------------------------------------------------

4. Eligibility.

4.1. Each person who is an Eligible Individual as of the Effective Date shall be
a Participant as of the Effective Date.

4.2. Each person who becomes an Eligible Individual subsequent to the Effective
Date shall become a Participant on the one-year anniversary of such Eligible
Individual’s Commencement Date if such Eligible Individual does not die, become
Disabled, experience a Separation from Service, or otherwise cease to be an
Eligible Individual prior to such one-year anniversary.

5. Vesting.

5.1. Each person who is a Participant as of the Effective Date shall become
vested in his or her Account as follows:

 

Date

   Percentage of Account Vested  

August 1, 2006

   20 %

February 1, 2007

   40 %

August 1, 2007

   60 %

February 1, 2008

   80 %

August 1, 2008

   100 %

Notwithstanding the foregoing, each such Participant shall become fully vested
in his or her Account immediately upon the Participant’s death or becoming
Disabled, or upon the occurrence of a Change of Control.

5.2. Each other Participant shall be fully vested in his or her Account
immediately upon becoming a Participant.

5.3. Notwithstanding any other provision of this Plan, the entirety of a
Participant’s Account shall be immediately forfeited upon such Participant’s
Separation from Service upon unanimous vote of the other members of the Board of
Directors. In such case, such Participant shall cease to be an Eligible
Individual, and no amount shall be or ever become payable under this Plan to any
such Participant.

6. Payment of Accounts. Except as provided in Section 5.3, the Company shall pay
to each Participant whose Account is vested as of such Participant’s Payment
Event Date (or, in the event of the Participant’s death, his or her estate or
designated beneficiary) an amount equal to the value of his or her Account in a
lump sum in cash within one month of such Participant’s Payment Event Date.



--------------------------------------------------------------------------------

7. Termination or Amendment. The Board may amend or terminate this Plan in any
respect at any time; provided, however, that no amendment or termination of this
Plan shall be made by the Board without approval of each affected Participant if
such amendment or termination would adversely affect such Participant’s rights
or obligations under this Plan.

8. Withholding. The Company’s obligation to pay to any Participant any amount
hereunder shall be subject to satisfaction of any applicable federal, state and
local tax withholding requirements.

9. Indemnification of Committee. In addition to such other rights of
indemnification as they may have as members of the Board or the Committee,
members of the Committee (and such person(s) to whom the Committee delegates its
powers or responsibilities) shall be indemnified by the Company against all
reasonable expenses, including attorneys’ fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with this
Plan or any Bonus Award granted hereunder, and against all amounts reasonably
paid by them in settlement thereof or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, if such members acted in good faith and
in a manner which they believed to be in, and not opposed to, the best interests
of the Company.

10. General Provisions.

10.1. The establishment of this Plan shall not confer upon any Participant any
legal or equitable right against the Company, any Affiliate or the Committee,
except as expressly provided in this Plan.

10.2. Participation in this Plan shall not give an Eligible Individual any right
to be retained in the service of the Company or any Affiliate as a Director or
otherwise.

10.3. The interests of any Participant under this Plan are not subject to the
claims of the Participant’s creditors and may not, in any way, be assigned,
alienated or encumbered.

10.4. This Plan shall be governed, construed and administered in accordance with
the laws of the State of Delaware.

10.5. The Company may, in its discretion, establish a trust to fund the payment
of Accounts. Notwithstanding the establishment of any trust, (a) all credits and
adjustments to a Participant’s Account shall be



--------------------------------------------------------------------------------

bookkeeping entries only and shall not represent a special reserve or otherwise
constitute a funding of the Company’s unsecured promise to pay any amounts
hereunder, and (b) to the extent that a Participant or any other person acquires
a right to receive payments from the Company under this Plan, such right shall
be no greater than the right of any unsecured general creditor of the Company,
and such person has only the unsecured promise of the Company that such payments
shall be made. The Plan is intended to be an unfunded plan for the benefit of
non-employee directors, exempt from the Employee Retirement Income Security Act
of 1974, as amended.

10.6. This Plan is intended to comply with Section 409A of the Code, and the
Committee shall administer and interpret this Plan in a manner that is
consistent therewith.